This is an action to recover damages for personal injuries suffered by plaintiff while at work as an employee of the defendant.
Two causes of action are alleged in the complaint, both predicated on allegations of actionable negligence on the part of the defendant.
The injury for which plaintiff seeks to recover on the first cause of action was caused when a plank "flew up," and struck plaintiff on the ankle, as he was riding on a truck owned and operated by the defendant. The plank was on a bridge over which the truck was driven, and "flew up" when it was struck by the wheels of the truck.
The injury for which plaintiff seeks to recover on the second cause of action was caused when plaintiff's hand was suddenly jerked by a wire which had caught plaintiff's sleeve, and thereby caused to strike a piece of steel. The wire was in a bundle of wires, which plaintiff and another employee of defendant were carrying to a steel tower, which was under construction by the defendant.
At the close of the evidence for the plaintiff, the defendant moved for judgment as of nonsuit. The motion was allowed, and plaintiff excepted.
From judgment dismissing the action, the plaintiff appealed to the Supreme Court. *Page 333 
There was no evidence at the trial of this action, which tends to show that either of the injuries suffered by the plaintiff was caused by the failure of the defendant to exercise due care for his safety. Both injuries were caused, as shown by all the evidence, by accidents which no reasonable foresight on the part of the defendant could have prevented. In the absence of any evidence tending to show actionable negligence on the part of the defendant, there is no error in the judgment dismissing the action.
The injuries shown by the evidence were suffered by plaintiff, while at work as an employee of defendant, prior to the enactment of the North Carolina Workmen's Compensation Act, chapter 120, Public Laws of North Carolina, 1929. In the absence of negligence on its part, the defendant is not liable to the plaintiff for the damages which resulted from his injuries. The judgment is
Affirmed.